FILED
                             NOT FOR PUBLICATION                            JUL 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SANTHOSNY ANTHONY PINEM,                         No. 08-71426

               Petitioner,                       Agency No. A095-584-629

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Santhosny Anthony Pinem, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Kin v.

Holder, 595 F.3d 1050, 1054 (9th Cir. 2010), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

because Pinem’s asylum application omitted that a group of Muslims attacked and

beat him for three hours in July 1998 and that he spent one week in the hospital

following this attack, see id. at 1056-57, and because Pinem failed to provide a

reasonable explanation for the omissions, see Rivera v. Mukasey, 508 F.3d 1271,

1275 (9th Cir. 2007). Accordingly, in the absence of credible testimony, Pinem’s

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d

1153, 1156 (9th Cir. 2003).

      Finally, substantial evidence supports the agency’s denial of Pinem’s CAT

claim because he failed to establish a likelihood of torture by or with the

acquiescence of government officials if returned to Indonesia. See Arteaga v.

Mukasey, 511 F.3d 940, 948-49 (9th Cir. 2007).

      PETITION FOR REVIEW DENIED.




                                           2                                  08-71426